IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-81,227-03


                               IN RE WILLIE DARRIES, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
           CAUSE NOS. 1370032 & 1370033 IN THE 184TH DISTRICT COURT
                            FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed applications for a writ of

habeas corpus in the 184th District Court of Harris County, that more than 35 days have elapsed, and

that the applications have not yet been forwarded to this Court. Relator contends that the district

court entered orders designating issues on February 13, 2014.

       Respondent, the Judge of the 184th District Court of Harris County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus applications. In the

alternative, Respondent may resolve the issues set out in the orders designating issues and then have

the District Clerk submit the record on such applications. In either case, Respondent’s answer shall
                                                                                                 2

be submitted within 30 days of the date of this order. This application for leave to file a writ of

mandamus will be held in abeyance until Respondent has submitted her response.



Filed: September 17, 2014
Do not publish